Exhibit 21.1 Subsidiaries of Cathay General Bancorp State of Incorporation Cathay Bank California Cathay Capital Trust I Delaware Cathay Capital Trust II Delaware Cathay Capital Trust III Delaware Cathay Capital Trust IV Delaware Cathay Statutory Trust I Connecticut GBC Venture Capital, Inc. California Asia Realty Corp. New York Subsidiaries of Cathay Bank Cathay Community Development Corporation California GBC Real Estate Investments, Inc. California Cathay Holdings LLC Texas Cathay Holdings 2, LLC Texas Cathay Holding 3, LLC Texas Subsidiar y of Cathay Community Development Corporation Cathay New Asia Community Development Corporation Illinois
